DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2013/0217444) in view of Honda (US Publication No. 2020/0194848) and Sasaki (US Publication No. 2022/0006155).
Regarding claim 1, Lee discloses a portable electronic device (mobile terminal 100) comprising: a housing (Figure 1, comprised of front case 101, rear case 102, and battery cover 103); a display (Figure 3, display 151b) at least partially within the housing (101-103); a transparent cover (window 151a) over the display (151b); a battery (battery 190) at least partially within the housing (101-103) and comprising a battery cell (Figure 11B, battery body 191) and a pouch (frame 192) encasing the battery cell (191).
Lee does not disclose a battery comprising: a gas release system comprising: a gas-permeable membrane configured to prevent liquid from escaping the pouch; and a valve configured to selectively release gas from the pouch; and a processing system configured to: in a first mode of operation, cause the valve to open to allow gas to be released from the pouch; and in a second mode of operation, cause the valve to close.
However, Honda teaches a battery (Figure 1, battery system 1100) comprising: a battery cell (power generation element 200); a pouch (container 100) encasing the battery cell (200); and a gas release system (comprised of opening and closing unit 411, measurement unit 300, and control unit 500) comprising: a valve (first opening and closing unit 411) configured to selectively release gas from the pouch (100); and a processing system (control unit 500) configured to: in a first mode of operation (“open state”), cause the valve (411) to open to allow gas to be released from the pouch (100; Paragraph [0055], “the control unit 500 sets the first opening and closing unit 411 to an open state”); and in a second mode (“closed state”) of operation, cause the valve (411) to close (Paragraph [0060], “the control unit 500 sets the first opening and closing unit 411 to a closed state”).
Sasaki teaches a battery (see Figure 8) comprising: a battery cell (storage device element 400); a pouch (comprised of packaging materials 110 and 120) encasing the battery cell (400); and a gas release system (Figures 7-8, valve device 200, comprised of 210 and 220) comprising: a valve (valve function portion 220) and a gas-permeable membrane (membrane 218) configured to prevent liquid from escaping the pouch (110 and 120) (Paragraph [0128], “The membrane 218 … allows only a gas to permeate (permselective), while preventing the electrolytic solution from leaking”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the gas release system of Honda and the gas permeable membrane of Sasaki to the battery of Lee. Doing so would have allowed any gas within the pouch of the battery to be maintained as a safe level (see Paragraph [0057] in Honda), while also ensuring the discharge of any fluid does not contain a harmful liquid solution, such as the electrolytic solution (see Paragraph [0128] in Sasaki). 
Regarding claim 2, Lee in view of Honda and Sasaki teaches the portable electronic device of claim 1, and further teaches wherein: the portable electronic device (100 in Lee as modified by Honda and Sasaki) further includes a sensing system (measurement system 300 in Honda) configured to detect a gas condition (Paragraph [0051] in Honda, 300 measures gas concentration inside 100) within the pouch (192 in Lee corresponding to 100 in Honda); the processing system (500 in Honda) is configured to cause the valve (411 in Honda) to open in response to the gas condition satisfying a criteria (Paragraph [0055], 411 being switch to an open state by 500 when 300 detects a gas concentration exceeding a first threshold value); and the processing system (500 in Honda) is configured to cause the valve (411) to close in response to the gas condition failing to satisfy the criteria (Paragraph [0062], 411 being switched to a closed state by 500 when 300 fails to detect a gas concentration over the first threshold value) (see Figure 24).
Regarding claim 4, Lee in view of Honda and Sasaki teaches the portable electronic device of claim 1, further comprising (see Paragraph [0128] in Sasaki) a mesh screen positioned over the gas-permeable membrane (Paragraph [0128], “PTFE membrane reinforced by being integrally molded with a mesh”).
Regarding claim 3, Lee in view of Honda and Sasaki teaches the portable electronic device of claim 2, wherein the sensing system (300 in Honda) comprises a resistive sensor (Figure 3, sensor element 310; Paragraph [0078], 310 including “resistance variable material”, where resistance in the material is used measure to generate a signal) attached to the pouch (Figure 3, 310 attached to 100 through sealing portion 321).
Regarding claim 5, Lee in view of Honda and Sasaki teaches the portable electronic device of claim 1, and further teaches (in Sasaki) wherein a pouch (Figures 3-4, housing 100, comprised of 110 and 120) comprises a wall (120) defined by a laminate (see Figure 4), the laminate (see Figure 4) comprising: a first polymer layer (sealable resin layer 35; Paragraphs [0116]-[0120], 35 being comprised of a polymer material) defining an interior surface (Figure 8, space S1) of the pouch (100); a metallic layer (barrier layer 33; Paragraph [0110], 33 being comprised of metallic materials, such as aluminum, stainless steel, and titanium) over the first polymer layer (35); an adhesive layer (adhesive layer 32) over the metallic layer (33); and a second polymer layer (base material layer 31; Paragraphs [0103], 31 being comprised of a polymer material) over the adhesive layer (32) and defining an exterior surface (Paragraph [0102], 31 being the outermost layer) of the pouch (100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the pouch of Lee as previously modified by Honda and Sasaki for the pouch of Sasaki to yield the practicable results of housing a battery cell. Doing so would have provided a flexible, waterproof barrier for the battery cell (see Paragraphs [0110] and [0247] in Sasaki). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2013/0217444) in view of Honda (US Publication No. 2020/0194848), Sasaki (US Publication No. 2022/0006155), and Gartstein (US Patent No. 6074775).
Regarding claim 7, Lee in view of Honda and Sasaki teaches the portable electronic device of claim 5, but does not teach wherein: the valve is coupled to a flexible circuit substrate; and the flexible circuit substrate is positioned between the metallic layer and the second polymer layer of the pouch.
However, Gartstein teaches a valve (microvalves) is coupled to a flexible circuit substrate (microvalves connected to valve sub-controller of controller; column 11, lines 37-67, controller 440 being printed wrapper 441 being a “flexible printed circuit board” see Figures 5C and 18-20 and columns 38, lines 32-67; column 39, lines 1-10), and the flexible circuit substrate (440) is positioned below an outer layer (Figure 5C and column 11, lines 37-67, 440 position below the outer sidewall 414, where the 414 in Gartstein corresponds to outer layer 31 in Sasaki) of the pouch (container 412).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the flexible circuit substrate of Gartstein to the flexible laminate to Honda as modified by Sasaki, below the first outer layer of the laminate. Doing so would have provided a means for which the control unit can send a signal to the valve to open and close while maintaining the flexibility of the pouch (see Figures 18-20 and columns 38, lines 32-67; column 39, lines 1-10 in Gartstein).
Although Lee in view of Honda, Sasaki, and Gerstein does not explicitly teach wherein the flexible circuit substrate is positioned between the metallic layer and the second polymer layer of the pouch, one of ordinary skill in the art would have recognized that the battery of the claimed invention would perform the same operation as the battery of Lee as modified by Honda, Sasaki, and Gerstein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the flexible substrate between the metallic layer and the second polymer layer of the pouch, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2013/0217444) in view of Honda (US Publication No. 2020/0194848).
Regarding claim 8, Lee discloses a portable electronic device (Figure 1, mobile terminal 100) comprising: a housing (comprised of front case 101, rear case 102, and battery cover 103); a display (Figure 3, display 151b) at least partially within the housing (101-103); a transparent cover (window 151a) over the display (151b); a battery (battery 190) at least partially within the housing (101-103) and comprising: a battery enclosure (Figures 11A-11B, frame 192) and a battery cell (battery body 191) within the battery enclosure (192). 
Lee does not disclose wherein a battery comprises a valve coupled to the battery enclosure and configured to selectively release gas from the battery enclosure; a sensing system configured to detect a gas condition within the battery enclosure; and a processing system configured to selectively actuate the valve to release the gas from the battery enclosure based at least in part on the detected gas condition.
However, Honda teaches a battery (Figure 1, battery system 1100) comprising: a battery enclosure (container 100) and a battery cell (power generation element 200) within the battery enclosure (100); a valve (first opening and closing unit 411) coupled to the battery enclosure (100) and configured to selectively release gas (see Paragraph [0055]) from the battery enclosure (100); a sensing system (measurement unit 300) configured to detect a gas condition (Paragraph [0054], 300 measuring gas concentration within 100) within the battery enclosure (100); and a processing system (control unit 500) configured to selectively actuate the valve (411) to release the gas from the battery enclosure (100) based at least in part on the detected gas condition (Paragraph [0055], 500 switching 411 to an open state when 300 determines gas concentration exceeds a first threshold value within 100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the gas release system of Honda to the battery of Lee. Doing so would have allowed any gas within the pouch of the battery to be maintained as a safe level (see Paragraph [0057] in Honda). 
Regarding claim 14, Lee in view of Honda teaches the portable electronic device of claim 8, and further teaches (in Honda) wherein the sensing system (300) comprises a piezoelectric element (sensor element 310; Paragraphs [0073]-[0078], 310 creating electric signal from gas concentration measurement) coupled to the battery enclosure (310 coupled to 100 through sealing portion 321).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2013/0217444) in view of Honda (US Publication No. 2020/0194848) and Iwamoto (US Publication No. 2017/0309975).
Regarding claim 9, Lee in view of Honda teaches the portable electronic device of claim 8, and further teaches (in Honda) wherein: the battery enclosure (100) defines a hole (first outlet 110) extending through a wall (right wall of 100 as shown in Figure 1 of Honda) of the battery enclosure (100) and the valve (411) is positioned over the hole (110).
Lee in view of Honda does not teach wherein the battery further comprises a porous membrane extending across the hole. However, Iwamoto teaches (in Figures 6-7) a battery (battery 2100) comprising a battery enclosure (outer packaging 100) that defines a hole (opening 111 defined by port 110) and a porous membrane (hydrogen sulfide eliminator 120) extending across the hole (Figures 6-7 and Paragraphs [0062]-[0069], 120 extending across opening 111 of port 110 and being a gas permeable membrane).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the porous membrane of Iwamoto to the hole of Lee as modified by Honda. Doing so would have removed any potentially flammable or toxic gases, such as hydrogen sulfide, from exiting the battery enclosure through the valve (see Paragraphs [0062]-[0069] in Iwamoto).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2013/0217444) in view of Honda (US Publication No. 2020/0194848) and Sasaki (US Publication No. 2022/0006155).
Regarding claim 10, Lee in view of Sasaki teaches the portable electronic device of claim 8, wherein: but does not teach wherein the battery enclosure comprises a pouch defining an interior volume; and the pouch comprises: a first polymer layer defining an interior surface of the pouch; a metallic layer over the first polymer layer; and a second polymer layer over the metallic layer and defining an exterior surface of the pouch.
However, Sasaki teaches wherein a battery enclosure (Figures 3-4, housing 100) comprises a pouch (Figures 3-4, comprised of packaging materials 110 and 120) defining an interior volume (Figure 8, space S1); and the pouch (comprised of 110 and 120) comprises: a first polymer layer (sealable resin layer 35, Paragraphs [0116]-[0120], 35 being comprised of a polymer material) defining an interior surface (interior of 35 defining S1) of the pouch (comprised of 110 and 120); a metallic layer (barrier layer 33; Paragraph [0110], barrier layer comprised of metallic material, such as aluminum, stainless steel, and titanium) over the first polymer layer (35); and a second polymer layer (base material layer 31; Paragraph [0103], 31 being comprised of polymer material) over the metallic layer (33) and defining an exterior surface (see Paragraph [0102]) of the pouch (comprised of 110 and 120).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2013/0217444) in view of Honda (US Publication No. 2020/0194848), Sasaki (US Publication No. 2022/0006155), and Jarvis (US Publication No. 2016/0064780).
Regarding claim 13, Lee in view of Honda and Sasaki teaches the portable electronic device of claim 10, but does not teach wherein the sensing system is configured to detect a dimensional transformation of the pouch. 
However, Jarvis teaches (in Figures 1 and 2A-2F) a battery (rechargeable battery 200) comprising a battery cell (battery cells 204), a pouch (external housing 202) containing the battery cell (204), and a sensing component (comprised of conductive surfaces 206a and 206b) configured to detect a dimensional transformation (Paragraph [0071], 206 detecting dimensional expansion of the battery) of the pouch (202).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted sensing component of Honda as modified by Sasaki for the sensing component of Jarvis according to known methods to yield practical results of detecting a gas condition within the pouch of a battery (see Paragraph [0004]-[0005] in Jarvis). 
Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US Publication No. 2020/0194848) in view of Sasaki (US Publication No. 2022/0006155).
Regarding claim 15, Honda discloses a battery (battery system 1000) for a portable electronic device (see Paragraph [0007]), comprising: a battery cell (power generation element 200); a pouch (container 100) formed of a laminate (see Paragraph [0147]) and encasing the battery cell (200) and defining a hole (first outlet 110); a sensing component (measurement unit 300) configured to detect a gas condition (Paragraph [0054], 300 measuring gas concentration within 100) within the pouch (100); and a valve (411) covering the hole (110) and configured to be transitioned between an open position and a closed position based on the gas condition within the pouch (100) (Paragraphs [0055]-[0057], 500 switching 411 to between an open state and closed state when 300 determines gas concentration meets a threshold value within 100).
Honda does not disclose a pouch formed of a flexible laminate; and a gas-permeable waterproof membrane extending across the hole in the pouch.
However, Sasaki teaches a battery (Figure 8, power storage device 10) comprising a pouch (Figure 3, housing 100, comprised of packaging materials 110 and 120), wherein the pouch (100) formed of a flexible laminate (Paragraph [0247], packaging material being bendable; Figure 4, packaging materials 110, 120 being a laminate); and a gas-permeable waterproof membrane (membrane 218) extending across a hole (vent passage A1) in the pouch (100; Paragraph [0218], 218 being located in A1; Figure 8, 220 defining vent passage A1 in 100). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the membrane of Sasaki to the hole of Honda and substituted the laminate material of Honda for the flexible laminate of Sasaki.  Combining the membrane would have ensured the discharge of any fluid through the valve does not contain a harmful liquid solution, such as the electrolytic solution (see Paragraph [0128] in Sasaki). Subsisting for the flexible laminate material would have allowed for the pouch to be easily manipulated/bent to form a valve receiving portion, such as flange 114 (see Figure 8 and Paragraph [0247] in Sasaki). 
Regarding claim 18, Honda in view of Sasaki teaches battery of claim 15, and further teaches (in Honda) wherein the sensing component (300) comprises a transducer (Figure 3, sensor element 310) positioned in an interior volume of the pouch (100, see Figure 3 and Paragraphs [0073]-[0078]).
Regarding claim 19, Honda in view of Sasaki teaches the battery of claim 15, further comprising (in Honda) a pump (Figure 15, gas discharge unit 414) configured to assist the release of gas from within the pouch (100) (see Paragraph [0219]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the pump of Honda to the battery of Honda as previously modified by Sasaki. Doing so would have assisted in the discharge of gas from the inside of container 100 (see Paragraph [0219] in Honda). 
Regarding claim 20, Honda in view of Sasaki teaches the battery of claim 15, and further teaches (in Honda) wherein: the valve (411) is biased in the closed position (Figure 2; 414 starting in a closed position); and the valve (411) is configured to be opened in response to receiving a signal (gas concentration within 100 exceeding threshold) from a device (sensor element 310 of 300 detecting gas concentration levels) (see Figure 2).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (US Publication No. 2020/0194848) in view of Sasaki (US Publication No. 2022/0006155) and Gartstein (US Patent No. 6074775).
Regarding claim 16, Honda in view of Sasaki teaches the battery of claim 15, wherein: the valve (411) is an electromechanical valve (Paragraph [0092], 411 being a control valve actuating in response to a signal from control unit 500), but does not teach wherein the flexible laminate comprises a flexible circuit substrate; and the electromechanical valve is coupled to the flexible circuit substrate.
However, Rensburg teaches a valve (column 38, lines 1-19, microvalves) being an electromechanical valve (column 38, lines 1-19, microvalves being electromechanical), a flexible laminate (Figure 5C, laminated comprised of 440 and sidewall 441) comprises a flexible circuit substrate (Figures 4C and 5C and column 11, lines 37-67, controller 440 being printed wrapper 441 being a “flexible printed circuit board”); and the electromechanical valve (microvalves) is coupled to the flexible circuit substrate (microvalves connected to valve sub-controller of controller; see Figures 18-20 and columns 38, lines 32-67; column 39, lines 1-10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the flexible circuit substrate of Rensburg to the flexible laminate to Honda as modified by Sasaki. Doing so would have provided a means for which the control unit can send a signal to the valve to open and close (see Figures 18-20 and columns 38, lines 32-67; column 39, lines 1-10 in Gartstein).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (US Publication No. 2020/0194848) in view of Sasaki (US Publication No. 2022/0006155) and Jarvis (US Publication No. 2016/0064780).
Regarding claim 17, Honda in view of Sasaki teaches the battery of claim 15, but does not teach wherein the gas condition corresponds to a predetermined dimensional transformation of the pouch.
However, Jarvis teaches (in Figures 1 and 2A-2F) a battery (rechargeable battery 200) comprising a battery cell (battery cells 204), a pouch (external housing 202) containing the battery cell (204), and a sensing component (comprised of conductive surfaces 206a and 206b) configured to detect a gas condition (Paragraph [0071], 206 detecting dimensional expansion of the battery) within the pouch (202), wherein gas condition corresponds to a predetermined dimensional transformation of the pouch (see Paragraphs [0070]-[0078]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted sensing component of Honda as modified by Sasaki for the sensing component of Jarvis according to known methods to yield practical results of detecting a gas condition within the pouch of a battery (see Paragraph [0004]-[0005] in Jarvis). 
Allowable Subject Matter
Claims 6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 claims the portable electronic device of claim 5, wherein: the pouch defines a hole extending through the first polymer layer, the metallic layer, the adhesive layer, and the second polymer layer; and a peripheral portion of the gas-permeable membrane is positioned between two layers of the laminate.
Claim 11 claims the portable electronic device of claim 10, wherein: the second polymer layer defines a first hole; the metallic layer defines a second hole aligned with the first hole; and the first polymer layer defines a porous region aligned with the first hole and the second hole.
Sasaki teaches (in Figure 10) where the valve 200 is positioned between both of the packaging materials 110, 120, where each packaging material 110, 120 is comprised of the laminate material (see Figures 3-4). Thus, Sasaki does not teach where the laminate defines a hole, wherein a peripheral portion of the gas-permeable membrane is positioned between two layers of the laminate 
Kritzer (US Publication No. 2012/0107650) and Hoffer (US Publication No. 2016/0036025) teach a hole 13 in the pouch 3 of a battery 1, but incorporates the gas-permeable membrane in the valve 2, instead of incorporating the gas-permeable membrane between two layers of the laminate.
Claim 12 is allowable due to its dependency on claim 11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hurwitz (US Publication No. 2022/0146248) and Maresh (US Publication No. 2019/0165430), Henrici (US Publication No. 2015/0132621), Lee (US Patent No. 10581044), and Fukuoka (US Patent No. 11374264) disclose a similar valve and sensor combination as the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841